Citation Nr: 1444008	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to March 1996 and from February 1999 to June 2000.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied her claim of entitlement to service connection for a left knee disability and confirmed and continued previous denials of her claims for right knee and low back disabilities.

She testified at an RO hearing in September 2010, and a transcript of that proceeding is of record.  She also testified at an October 2012 videoconference hearing before the Board, but the recording of that hearing was not audible, so a transcript could not be made for the record.  She was duly informed of this in October 2012 and, consequently, offered an additional hearing before the Board.  But because she did not respond to that notification indicating this additional opportunity, it was determined that she effectively had waived her right to an additional Board hearing.

In October 2013 the Board reopened her previously denied claims for service connection for right knee and low back disabilities because there was the required new and material evidence concerning these claims.  These reopened claims were then remanded, however, rather than immediately decided, along with the claim for a left knee disability.  The remand of these claims to the Agency of Original Jurisdiction (AOJ) was so they could be further developed.

In a June 2014 rating decision since issued, the AOJ granted service connection for left and right knee degenerative arthritis and assigned a 10 percent rating for each knee retroactively effective from March 18, 2008.  Therefore, those claims are no longer at issue.  If the Veteran does not agree with the ratings or effective date assigned for these disabilities, she has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  So, unless and until she does, only her claim for a low back disability remains.

This remaining claim for a low back disability again must be remanded to the AOJ, however, rather than decided.


REMAND

As already alluded to, the Veterans Law Judge (VLJ) of the Board who presided over the Veteran's October 2012 videoconference hearing is no longer employed by the Board, since having retired.  Because of this, in August 2014, the Veteran was notified that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  She therefore was afforded the opportunity to have another hearing before a different VLJ.  In September 2014 she responded, indicating she wants another videoconference hearing before the Board, so this hearing must be scheduled before deciding her appeal of this remaining claim.  38 C.F.R. §§ 20.700(e),

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest available opportunity.  Notify her and her representative of the date, time and location of this additional hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran-appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



